DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Final action is in response to the applicant’s amendment of November 1, 2022. 
Claims 1-20 are pending and have been considered as follows.

Response to Arguments
Applicant’s arguments/amendments with respect to the rejection of claims 1-20 under 35 USC § 101 have been fully considered and are not persuasive. 
Specifically, applicant argues:
Claims 1-20 are rejected under 35 U.S.C. §101 as allegedly being directed to an abstract idea without significantly more. The claims have been amended to more particularly recite the statutory subject matter. The claims recite additional elements that, for example, provide an improvement in another technology or technical field and are integrated into a practical application and are clearly integrated in a practical application. At least these and other elements provide meaningful limits on the claim scope.

The Examiner’s Response 
The Examiner has carefully considered applicant’s arguments and respectfully disagrees. Applicant asserts that, “The claims recite additional elements that, for example, provide an improvement in another technology or technical field and are integrated into a practical application and are clearly integrated in a practical application”. However, the Examiner respectfully disagrees. The claimed invention is directed to a mathematical concept, i.e., an abstract idea of generating a Quadratic Unconstrained Binary Optimization (QUBO) formulation through a series of steps/relationships: ‘determining a weighted graph representation of the maritime facility based on the received layout’, ‘generating a Quadratic Unconstrained Binary Optimization (QUBO) formulation based on the weighted graph representation and the received first input, the QUBO formulation models a vehicle routing problem associated with the fleet of transport vehicles’, ‘submitting the generated QUBO formulation to a first optimization solver machine’, and ‘receiving a first solution of the submitted QUBO formulation from the first optimization solver machine’. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept.  2019 PEG Section I, 84 Fed. Reg. at 52.  Also, the Quadratic Unconstrained Binary Optimization (QUBO) formulation itself is a mathematical calculation. Taking the mathematical calculations and applying them in a specific area is still a mathematical concept. Thus, the claim recites a concept that falls into the “mathematical concept” group of abstract ideas.
Although, the claim recites the additional limitations of ‘receiving a layout of a maritime facility …’, ‘receiving a first input …’, ‘determining, based on the received first solution, a set of paths to be traversed by the fleet of transport vehicles on the maritime facility …’, and ‘communicating instructions to the fleet of transport vehicles …’. The receiving steps do not elevate this limitation from insignificant extra-solution data gathering. The determining step does not elevate this limitation from insignificant extra-solution activity. The communicating step does not elevate this limitation from insignificant extra-solution activity, and is recited at a high level of generality (i.e. as a general means of transmitting data/information) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. As such, the Examiner submits that the claim recites a mathematical concept. Therefore, the rejection of such claims under 35 USC § 101 rejection is maintained herein.
Examiner notes that the rejection has been modified reflecting the amendments most recently submitted by applicant.
Applicant’s arguments/amendments with respect to the rejection of claims under 35 USC 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 15, and 20 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1, 15, and 20 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine and a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
Claims 1, 15 and 20 are directed to a mathematical concept, i.e., an abstract idea of generating a Quadratic Unconstrained Binary Optimization (QUBO) formulation through a series of steps/relationships: determining a weighted graph representation of the maritime facility based on the received layout, generating a Quadratic Unconstrained Binary Optimization (QUBO) formulation based on the weighted graph representation and the received first input, the QUBO formulation models a vehicle routing problem associated with the fleet of transport vehicles, submitting the generated QUBO formulation to a first optimization solver machine, and receiving a first solution of the submitted QUBO formulation from the first optimization solver machine. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept.  2019 PEG Section I, 84 Fed. Reg. at 52.  Thus, the claim recites a concept that falls into the “mathematical concept” group of abstract ideas. The mere nominal recitation of a non-transitory computer-readable storage medium (claim 15) or a processor (claim 20) does not take the claim limitation out of the mathematical concepts grouping. Thus, the claim recites a mathematical concept.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 15, and 20 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of ‘receiving a layout of a maritime facility, the layout comprising current location information associated with a plurality of shipping containers and destination location information associated with the plurality of shipping containers’, ‘receiving a first input comprising a vehicle count associated with a fleet of transport vehicles on the maritime facility’, ‘determining, based on the received first solution, a set of paths to be traversed by the fleet of transport vehicles on the maritime facility for transporting the plurality of shipping containers to destination locations included in the destination location information’, ‘communicating instructions to the fleet of transport vehicles for transporting the plurality of shipping containers to respective destination locations based on the destination location information’, a non-transitory computer-readable storage medium (claim 15), and a processor (claim 20). The receiving steps are recited at a high level of generality (i.e. as a general means of receiving information) and amount to no more than data gathering, which is a form of extra solution activity. The determining step is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The communicating step is recited at a high level of generality (i.e. as a general means of transmitting data/information) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The non-transitory computer-readable storage medium in claim 15 and processor in claim 20 are recited as a generic implementation of the abstract idea by generic computer components not tied to a specific structure or machine, functioning in a manner that they were intended. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Also, merely including instructions to implement an abstract idea on a quantum computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into practical application.  In the instant case, performing calculations using well known algorithms and verifying conditions.  Thus, it is clear the abstract idea is merely implemented on a computer, which is indicative of the abstract idea not having been integrated into practical application. 

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 15, and 20 do not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  The claims utilize Quadratic Unconstrained Binary Optimization (QUBO) formulation for calculations, and in the absence of any other limitation, do not amount to more than the judicial exception.  

CONCLUSION
Thus, since claims 1, 15, and 20 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 15, and 20 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-14 depend from claim 1 and claims 16-19 depend from claim 15.
	Dependent claims 2-14 and 16-19 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  For example, in claim 4, selecting, from a set of mathematical formulations, a first mathematical formulation which models the vehicle routing problem as a Hamiltonian path problem, wherein the first mathematical formulation is selected based on a determination that the vehicle count is equal to one, and generating the QUBO formulation by converting the selected first mathematical formulation into a QUBO form are further steps that covers performance of the mathematical operation (such as multiplication) or the act of calculating using mathematical methods using a similar analysis applied to claim 1, 15, and 20 above. This is still a mathematical concept. As a further example, in claim 19, transforming the QUBO formulation into an Ising formulation, submitting the Ising formulation to a second optimization solver machine, receiving, from the second optimization solver machine, a second solution of the submitted Ising formulation, and determining the set of paths based on the received second solution are further steps that covers performance of the mathematical operation (such as multiplication) or the act of calculating using mathematical methods using a similar analysis applied to claim 1, 15, and 20 above. This is still a mathematical concept.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al., US 2020/0349509 A1, hereinafter referred to as Sharma, in view of Williams et al., US 2007/0198175 A1, hereinafter referred to as Williams, and further in view of PETROFF, US 2009/0327011 A1, hereinafter referred to as PETROFF, respectively.
As to claim 1, Sharma teaches a method, comprising:
determining a weighted graph representation of the maritime facility based on the received layout (see at least paragraphs 24-25 regarding the route platform may generate a graph that represents distances and/or travel times between the plurality of locations and/or respective valuations for the plurality of locations. For example, the route platform may generate a graph for the plurality of locations that may represent a model of the plurality of locations. Vertices (or nodes) of the graph may represent respective locations of the plurality of locations. Edges of the graph may represent a distance and/or a travel time between locations and/or a valuation associated with visiting a location, Sharma);
generating a Quadratic Unconstrained Binary Optimization (QUBO) formulation based on the weighted graph representation and the received first input (see at least paragraph 30 regarding the route platform may generate the quantum model as a matrix that may include a plurality of columns and rows that represent the plurality of locations. To generate the matrix, the route platform may generate a quadratic unconstrained binary optimization (QUBO) problem based on the information relating to the plurality of locations (e.g., based on the representation of the plurality of locations) and may convert the QUBO problem to the matrix, Sharma), the QUBO formulation models a vehicle routing problem associated with the fleet of transport vehicles (see at least paragraph 16 regarding the route platform may be associated with a logistics enterprise, such as a freight enterprise, a carrier enterprise (e.g., an airline), a courier enterprise, a ride-sharing enterprise, and/or the like. A logistics enterprise may be involved in delivery of cargo, such as goods, produce, packages, products, and/or the like, or may be involved in transporting people. As used herein, the term “delivery” may refer to delivery of cargo or transportation of people. A logistics enterprise may be associated with one or more vehicles (e.g., cars, trucks, watercraft, aircraft, bicycles, and/or the like) that are used in the delivery of cargo, Sharma);
submitting the generated QUBO formulation to a first optimization solver machine (see at least paragraphs 21-22 and 35-37 regarding the route platform may determine distances and/or travel times between the plurality of locations using a shortest path solver. The route platform may provide the quantum model to the quantum computing environment such that the route platform may use the one or more QPUs and the one or more quantum solvers to process the quantum model, Sharma);
receiving a first solution of the submitted QUBO formulation from the first optimization solver machine (see at least paragraph 37 regarding the output of the one or more quantum solvers may be one or more candidate route orders for the plurality of locations (e.g., an ordered list of the plurality of locations). For example, a candidate route order may be C0, B1, A2 (e.g., in connection with the example matrix shown by reference number 125), which may indicate that location C is to be visited first, location B is to be visited second, and location A is to be visited third according to the candidate route order. A candidate route order may represent a route order that results in a minimum energy state of the quantum model. A minimum energy state of the quantum model may include a candidate route order that results in the lowest value output from the quantum model. In some implementations, the lowest value output from the quantum model may be a zero value or a negative value, Sharma);
determining, based on the received first solution, a set of paths to be traversed by the fleet of transport vehicles on the maritime facility for transporting the plurality of shipping containers to destination locations included in the destination location information (see at least paragraphs 38-41 regarding the route platform may determine a route based on a candidate route order associated with a minimum energy state, or based on a candidate route order selected from a plurality of candidate route orders associated with minimum energy states. The candidate route order may identify a route order according to respective location identifiers for the plurality of locations. The route platform may determine the route using the shortest path solver. In some implementations, the route platform may provide respective coordinates for the plurality of locations to the shortest path solver via an API, Sharma).
Sharma teaches process 400 may include receiving first information relating to a plurality of locations and second information relating to one or more preferences for determining a route order for the plurality of locations, wherein the first information includes distances between the plurality of locations, and wherein the second information relates to respective priorities for the one or more preferences (block 410). For example, the route platform (e.g., using computing resource 225, processor 320, memory 330, storage component 340, input component 350, communication interface 370, and/or the like) may receive first information relating to a plurality of locations and second information relating to one or more preferences for determining a route order for the plurality of locations, as described above. In some implementations, the first information includes distances between the plurality of locations. In some implementations, the second information relates to respective priorities for the one or more preferences (see at least Abstract.  See also at least FIG. 4 and paragraph 69-71, Sharma), however, Sharma does not explicitly teach receiving a layout of a maritime facility, the layout comprising current location information associated with a plurality of shipping containers and destination location information associated with the plurality of shipping containers; or receiving a first input comprising a vehicle count associated with a fleet of transport vehicles on the maritime facility.
However, Williams teaches receiving a layout of a maritime facility, the layout comprising current location information associated with a plurality of shipping containers and destination location information associated with the plurality of shipping containers (see at least paragraphs 13 and 66 regarding the system comprises a PIV analyzer module configured to determine PIV route data based on facility layout data, the facility layout data being electronically generated by a software mapping tool and the route data substantially comprising an optimal route between two points in the warehouse. The route data 1004 may be generated from a map of the operational space layout data 1012 (discussed below) of the facility 100. The map may be generated by mapping software such as AutoCAD.RTM., Visio.RTM., or some other mapping software. A digital version of the space layout of the facility 100 may be included in each assignment record so that the PIV operator can use the map to traverse the facility. In other embodiments, the route data 1004 may include a series of routing instructions that indicate one or more specific routes for traveling from one location to another within the facility. In yet another embodiment, the route data 1004 may be calculated on the fly in order to account for possible PIV traffic congestion that may be present in an otherwise optimal route); and receiving a first input comprising a vehicle count associated with a fleet of transport vehicles on the maritime facility (see at least paragraph 37 regarding the facility 100 may be any of a number of different types of operating environments in which PIVs are used for transporting materials between locations. By way of example and not of limitation, the facility 100 may be a fulfillment warehouse, a factory, a shipment facility, a mail processing facility, or some other facility in which PIVs are used to transport materials or cargo. See also at least paragraphs 58-69).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Williams which teaches receiving a layout of a maritime facility, the layout comprising current location information associated with a plurality of shipping containers and destination location information associated with the plurality of shipping containers and receiving a first input comprising a vehicle count associated with a fleet of transport vehicles on the maritime facility with the system of Sharma as both systems are directed to a system and method for providing the efficient utilization of transport vehicles, and one of ordinary skill in the art would have recognized the established utility of receiving a layout of a maritime facility, the layout comprising current location information associated with a plurality of shipping containers and destination location information associated with the plurality of shipping containers and receiving a first input comprising a vehicle count associated with a fleet of transport vehicles on the maritime facility and would have predictably applied it to improve the system of Sharma.
Sharma, as modified by Williams, does not explicitly teach communicating instructions to the fleet of transport vehicles for transporting the plurality of shipping containers to respective destination locations based on the destination location information.
However, such matter is taught by PETROFF (see at least paragraphs 22-29. See also at least paragraphs 31-33 regarding the present invention aids in continuously sending instructions to vehicles 6 to go from source location S1, S2 to destination location D1, D2 in a way that may minimize idle time and maximize material throughput, for example. Dispatching 34 may designate the vehicle 6 route between locations S1, S2, D1, D2 to take between locations and may occur continuously. In the case of autonomous vehicle 6, dispatching 34 may comprise sending instructions to take the appropriate action directly to the vehicle 6 via wireless communication through the vehicle dispatch system 1. See also at least paragraph 56).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of PETROFF which teaches communicating instructions to the fleet of transport vehicles for transporting the plurality of shipping containers to respective destination locations based on the destination location information with the system of Sharma, as modified by Williams, as both systems are directed to a system and method for providing the efficient utilization of vehicles, and one of ordinary skill in the art would have recognized the established utility of communicating instructions to the fleet of transport vehicles for transporting the plurality of shipping containers to respective destination locations based on the destination location information and would have predictably applied it to improve the system of Sharma as modified by Williams.
Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 2, Sharma teaches wherein the weighted graph representation comprises a plurality of nodes, each of which represents a shipping container of the plurality of shipping containers (see at least paragraph 24 regarding Vertices (or nodes) of the graph may represent respective locations of the plurality of locations, Sharma).
As to claim 3, Sharma teaches wherein each edge of the weighted graph representation comprises a first node representative of a first shipping container and a second node representative of a second shipping container (see at least paragraph 39 regarding the candidate route order may identify a route order according to respective location identifiers for the plurality of locations. For example, the candidate route order may identify, in order, a first location (e.g., location “B”), a second location (e.g., location “A”), and so forth, Sharma), and
each edge of the weighted graph representation is associated with a weight value which is cumulative of: a first distance between a current location of the first shipping container and a destination location of the first shipping container, and a second distance between the destination location of the first shipping container and a current location of the second shipping container (see at least paragraphs 20 and 39 regarding the route platform may obtain information relating to the plurality of locations. The information relating to the plurality of locations may include a distance (e.g., a shortest distance according to a particular mode of travel) and/or a travel time (e.g., a shortest travel time according to a particular mode of travel) between any one location of the plurality of locations and any other location of the plurality of locations. In other words, the information relating to the plurality of locations may include a distance and/or a travel time between every possible two-location combination among the plurality of locations. For example, if there are first, second, and third locations included in the plurality of locations, the route platform may obtain information relating to a distance and/or a travel time between the first location and the second location, between the first location and the third location, and between the second location and the third location, Sharma).
As to claim 12, Sharma teaches wherein the determined set of paths comprises a first path which determines an order in which a first transport vehicle of the fleet of transport vehicles is required to transport at least one shipping container of the plurality of shipping containers to at least one destination location such that a length of the first path is shortest (see at least paragraph 40-42 regarding based on the respective coordinates for the plurality of locations, the route platform may determine the route between the plurality of locations according to the candidate route order. The route platform may provide, in accordance with the candidate route order, respective coordinates for the plurality of locations to the shortest path solver, which may determine a shortest path between the plurality of locations that follows the candidate route order. the route platform may display the visual representation of the route as an overlay on a map displayed in the route management user interface. In addition, the route management user interface may visually indicate a route order associated with the route. For example, the route order may be visually indicated by numerical identifiers (e.g., 1, 2, 3, and/or the like) overlaid on the map, Sharma).
As to claim 15, Examiner notes claim 15 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 16, Examiner notes claim 16 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 17, Examiner notes claim 17 recites similar limitations to claim 3 and is rejected under the same rational.
As to claim 20, Examiner notes claim 20 recites similar limitations to claim 1 and is rejected under the same rational.

Claim(s) 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al., US 2020/0349509 A1, hereinafter referred to as Sharma, in view of Williams et al., US 2007/0198175 A1, hereinafter referred to as Williams, in view of PETROFF, US 2009/0327011 A1, hereinafter referred to as PETROFF, and further in view of Harikrishnakumar et al., (“A Quantum Annealing Approach for Dynamic Multi-Depot Capacitated Vehicle Routing Problem”, 2020), hereinafter referred to as Harikrishnakumar, respectively.
As to claim 4, Sharma, as modified by Williams and PETROFF, does not explicitly teach selecting, from a set of mathematical formulations, a first mathematical formulation which models the vehicle routing problem as a Hamiltonian path problem, wherein the first mathematical formulation is selected based on a determination that the vehicle count is equal to one; or generating the QUBO formulation by converting the selected first mathematical formulation into a QUBO form.
However, such matter is taught by Harikrishnakumar (see at least Abstract regarding given a set of heterogeneous depots, the number of vehicles in each depot, heterogeneous depot/vehicle capacities, and a set of spatially distributed customer locations, the MDCVRP attempts to identify routes of various vehicles satisfying the capacity constraints such as that all the customers are served. See also at least page 2, Col. 1 regarding quantum annealing is a metaheuristic algorithm for solving combinatorial optimization problems based on the principles of quantum mechanics [5]. Quantum annealing is implemented by evolving the Hamiltonian dynamics from an initial quantum state to a final quantum state, which corresponds to the solution of an optimization problem of interest. See also at least page 6, Col. 1 regarding in order to solve the problem using quantum annealing, the overall Hamiltonian needs to be written in the QUBO form).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Harikrishnakumar which teaches selecting, from a set of mathematical formulations, a first mathematical formulation which models the vehicle routing problem as a Hamiltonian path problem, wherein the first mathematical formulation is selected based on a determination that the vehicle count is equal to one and generating the QUBO formulation by converting the selected first mathematical formulation into a QUBO form with the system of Sharma, as modified by Williams and PETROFF, as both systems are directed to a system and method for providing the efficient utilization of vehicles, and one of ordinary skill in the art would have recognized the established utility of selecting, from a set of mathematical formulations, a first mathematical formulation which models the vehicle routing problem as a Hamiltonian path problem, wherein the first mathematical formulation is selected based on a determination that the vehicle count is equal to one and generating the QUBO formulation by converting the selected first mathematical formulation into a QUBO form and would have predictably applied it to improve the system of Sharma as modified by Williams and PETROFF.
As to claim 5, Sharma, as modified by Williams and PETROFF, teaches determining the route comprises providing, via an application programming interface, the candidate route order corresponding to the minimum energy state, to a shortest path solver, and determining, using the shortest path solver, the route between the plurality of locations, and generating the quantum model comprises generating a QUBO of the first information based on the second information and the one or more parameters, and converting the QUBO to a matrix. In a fourth implementation, alone or in combination with one or more of the first through third implementations, the plurality of locations are delivery locations and the route is a delivery route (see at least paragraph 75-77, Sharma), however, Sharma, as modified by Williams and PETROFF, does not explicitly teach wherein, for the QUBO formulation generated by converting the selected first mathematical formulation, the determined set of paths consists of a single Hamiltonian path to be traversed by a transport vehicle in the fleet of transport vehicles for transporting the plurality of shipping containers to the destination locations included in the destination location information.
However, such matter is taught by Harikrishnakumar (see at least page 2, Col. 1 regarding quantum annealing is a metaheuristic algorithm for solving combinatorial optimization problems based on the principles of quantum mechanics [5]. Quantum annealing is implemented by evolving the Hamiltonian dynamics from an initial quantum state to a final quantum state, which corresponds to the solution of an optimization problem of interest. See also at least page 6, Col. 1 regarding in order to solve the problem using quantum annealing, the overall Hamiltonian needs to be written in the QUBO form).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Harikrishnakumar which teaches wherein, for the QUBO formulation generated by converting the selected first mathematical formulation, the determined set of paths consists of a single Hamiltonian path to be traversed by a transport vehicle in the fleet of transport vehicles for transporting the plurality of shipping containers to the destination locations included in the destination location information with the system of Sharma, as modified by Williams and PETROFF, as both systems are directed to a system and method for providing the efficient utilization of vehicles, and one of ordinary skill in the art would have recognized the established utility of having wherein, for the QUBO formulation generated by converting the selected first mathematical formulation, the determined set of paths consists of a single Hamiltonian path to be traversed by a transport vehicle in the fleet of transport vehicles for transporting the plurality of shipping containers to the destination locations included in the destination location information and would have predictably applied it to improve the system of Sharma as modified by Williams and PETROFF.
As to claim 6, Sharma, as modified by Williams and PETROFF, does not explicitly teach receiving a second input comprising a condition on the vehicle routing problem, the condition requiring that each transport vehicle in the fleet of transport vehicles transports an equal number of shipping containers from the plurality of shipping containers; selecting, from a set of mathematical formulations, a second mathematical formulation to model the vehicle routing problem, wherein the second mathematical formulation is selected based on the received second input and a determination that the vehicle count is greater than one; or generating the QUBO formulation by converting the selected second mathematical formulation into a QUBO form.
However, such matter is taught by Harikrishnakumar (see at least Abstract regarding given a set of heterogeneous depots, the number of vehicles in each depot, heterogeneous depot/vehicle capacities, and a set of spatially distributed customer locations, the MDCVRP attempts to identify routes of various vehicles satisfying the capacity constraints such as that all the customers are served. See also at least page 2, Col. 1 regarding quantum annealing is a metaheuristic algorithm for solving combinatorial optimization problems based on the principles of quantum mechanics [5]. Quantum annealing is implemented by evolving the Hamiltonian dynamics from an initial quantum state to a final quantum state, which corresponds to the solution of an optimization problem of interest. See also at least page 6, Col. 1 regarding in order to solve the problem using quantum annealing, the overall Hamiltonian needs to be written in the QUBO form).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Harikrishnakumar which teaches receiving a second input comprising a condition on the vehicle routing problem, the condition requiring that each transport vehicle in the fleet of transport vehicles transports an equal number of shipping containers from the plurality of shipping containers, selecting, from a set of mathematical formulations, a second mathematical formulation to model the vehicle routing problem, wherein the second mathematical formulation is selected based on the received second input and a determination that the vehicle count is greater than one, and generating the QUBO formulation by converting the selected second mathematical formulation into a QUBO form with the system of Sharma, as modified by Williams and PETROFF, as both systems are directed to a system and method for providing the efficient utilization of vehicles, and one of ordinary skill in the art would have recognized the established utility of receiving a second input comprising a condition on the vehicle routing problem, the condition requiring that each transport vehicle in the fleet of transport vehicles transports an equal number of shipping containers from the plurality of shipping containers, selecting, from a set of mathematical formulations, a second mathematical formulation to model the vehicle routing problem, wherein the second mathematical formulation is selected based on the received second input and a determination that the vehicle count is greater than one, and generating the QUBO formulation by converting the selected second mathematical formulation into a QUBO form and would have predictably applied it to improve the system of Sharma as modified by Williams and PETROFF.
As to claim 7, Sharma, as modified by Williams and PETROFF, teaches determining the route comprises providing, via an application programming interface, the candidate route order corresponding to the minimum energy state, to a shortest path solver, and determining, using the shortest path solver, the route between the plurality of locations, and generating the quantum model comprises generating a QUBO of the first information based on the second information and the one or more parameters, and converting the QUBO to a matrix. In a fourth implementation, alone or in combination with one or more of the first through third implementations, the plurality of locations are delivery locations and the route is a delivery route (see at least paragraph 75-77, Sharma), however, Sharma, as modified by Williams and PETROFF, does not explicitly teach wherein, for the QUBO formulation generated by converting the selected second mathematical formulation, the determined set of paths comprises a unique path to be traversed by each transport vehicle in the fleet of transport vehicles for transporting the equal number of shipping containers to at least one destination location included in the destination location information.
However, such matter is taught by Harikrishnakumar (see at least page 2, Col. 1 regarding quantum annealing is a metaheuristic algorithm for solving combinatorial optimization problems based on the principles of quantum mechanics [5]. Quantum annealing is implemented by evolving the Hamiltonian dynamics from an initial quantum state to a final quantum state, which corresponds to the solution of an optimization problem of interest. See also at least page 6, Col. 1 regarding in order to solve the problem using quantum annealing, the overall Hamiltonian needs to be written in the QUBO form).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Harikrishnakumar which teaches wherein, for the QUBO formulation generated by converting the selected second mathematical formulation, the determined set of paths comprises a unique path to be traversed by each transport vehicle in the fleet of transport vehicles for transporting the equal number of shipping containers to at least one destination location included in the destination location information with the system of Sharma, as modified by Williams and PETROFF, as both systems are directed to a system and method for providing the efficient utilization of vehicles, and one of ordinary skill in the art would have recognized the established utility of having wherein, for the QUBO formulation generated by converting the selected second mathematical formulation, the determined set of paths comprises a unique path to be traversed by each transport vehicle in the fleet of transport vehicles for transporting the equal number of shipping containers to at least one destination location included in the destination location information and would have predictably applied it to improve the system of Sharma as modified by Williams and PETROFF.
As to claim 8, Sharma, as modified by Williams and PETROFF, does not explicitly teach receiving a second input comprising a condition on the vehicle routing problem, the condition requiring that each transport vehicle in the fleet of transport vehicles transports a variable number of shipping containers from the plurality of shipping containers; selecting, from a set of mathematical formulations, a third mathematical formulation to model the vehicle routing problem, wherein the third mathematical formulation is selected based on the received second input and a determination that the vehicle count is greater than one; or generating the QUBO formulation by converting the selected third mathematical formulation into a QUBO form.
However, such matter is taught by Harikrishnakumar (see at least Abstract regarding given a set of heterogeneous depots, the number of vehicles in each depot, heterogeneous depot/vehicle capacities, and a set of spatially distributed customer locations, the MDCVRP attempts to identify routes of various vehicles satisfying the capacity constraints such as that all the customers are served. See also at least page 2, Col. 1 regarding quantum annealing is a metaheuristic algorithm for solving combinatorial optimization problems based on the principles of quantum mechanics [5]. Quantum annealing is implemented by evolving the Hamiltonian dynamics from an initial quantum state to a final quantum state, which corresponds to the solution of an optimization problem of interest. See also at least page 6, Col. 1 regarding in order to solve the problem using quantum annealing, the overall Hamiltonian needs to be written in the QUBO form).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Harikrishnakumar which teaches receiving a second input comprising a condition on the vehicle routing problem, the condition requiring that each transport vehicle in the fleet of transport vehicles transports a variable number of shipping containers from the plurality of shipping containers, selecting, from a set of mathematical formulations, a third mathematical formulation to model the vehicle routing problem, wherein the third mathematical formulation is selected based on the received second input and a determination that the vehicle count is greater than one, and generating the QUBO formulation by converting the selected third mathematical formulation into a QUBO form with the system of Sharma, as modified by Williams and PETROFF, as both systems are directed to a system and method for providing the efficient utilization of vehicles, and one of ordinary skill in the art would have recognized the established utility of receiving a second input comprising a condition on the vehicle routing problem, the condition requiring that each transport vehicle in the fleet of transport vehicles transports a variable number of shipping containers from the plurality of shipping containers, selecting, from a set of mathematical formulations, a third mathematical formulation to model the vehicle routing problem, wherein the third mathematical formulation is selected based on the received second input and a determination that the vehicle count is greater than one, and generating the QUBO formulation by converting the selected third mathematical formulation into a QUBO form and would have predictably applied it to improve the system of Sharma as modified by Williams and PETROFF.
As to claim 9, Sharma, as modified by Williams and PETROFF, teaches determining the route comprises providing, via an application programming interface, the candidate route order corresponding to the minimum energy state, to a shortest path solver, and determining, using the shortest path solver, the route between the plurality of locations, and generating the quantum model comprises generating a QUBO of the first information based on the second information and the one or more parameters, and converting the QUBO to a matrix. In a fourth implementation, alone or in combination with one or more of the first through third implementations, the plurality of locations are delivery locations and the route is a delivery route (see at least paragraph 75-77, Sharma), however, Sharma, as modified by Williams and PETROFF, does not explicitly teach wherein, for the QUBO formulation generated by converting the selected third mathematical formulation, the determined set of paths comprises a unique path to be traversed by each transport vehicle in the fleet of transport vehicles for transporting the variable number of shipping container to at least one destination location included in the destination location information.
However, such matter is taught by Harikrishnakumar (see at least page 2, Col. 1 regarding quantum annealing is a metaheuristic algorithm for solving combinatorial optimization problems based on the principles of quantum mechanics [5]. Quantum annealing is implemented by evolving the Hamiltonian dynamics from an initial quantum state to a final quantum state, which corresponds to the solution of an optimization problem of interest. See also at least page 6, Col. 1 regarding in order to solve the problem using quantum annealing, the overall Hamiltonian needs to be written in the QUBO form).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Harikrishnakumar which teaches wherein, for the QUBO formulation generated by converting the selected third mathematical formulation, the determined set of paths comprises a unique path to be traversed by each transport vehicle in the fleet of transport vehicles for transporting the variable number of shipping container to at least one destination location included in the destination location information with the system of Sharma, as modified by Williams and PETROFF, as both systems are directed to a system and method for providing the efficient utilization of vehicles, and one of ordinary skill in the art would have recognized the established utility of having wherein, for the QUBO formulation generated by converting the selected third mathematical formulation, the determined set of paths comprises a unique path to be traversed by each transport vehicle in the fleet of transport vehicles for transporting the variable number of shipping container to at least one destination location included in the destination location information and would have predictably applied it to improve the system of Sharma as modified by Williams and PETROFF.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al., US 2020/0349509 A1, hereinafter referred to as Sharma, in view of Williams et al., US 2007/0198175 A1, hereinafter referred to as Williams, in view of PETROFF, US 2009/0327011 A1, hereinafter referred to as PETROFF, in view of Harikrishnakumar et al., (“A Quantum Annealing Approach for Dynamic Multi-Depot Capacitated Vehicle Routing Problem”, 2020), hereinafter referred to as Harikrishnakumar, and further in view of IRIE et al., US 2020/0293939 A1, hereinafter referred to as IRIE, respectively.
As to claim 10, Sharma, as modified by Williams, PETROFF, and Harikrishnakumar, does not explicitly teach wherein a length of a first path in the determined set of paths and a length of a second path in the determined set of paths is equal or approximately equal.
However, such matter is taught by IRIE (see at least paragraphs 49-50 regarding the arrival allowance of a specific vehicle for arriving at some cities or the rejection of the specific vehicle for arriving at some cities may be set. That is, the specific vehicle may be selectively allowed or rejected to arrive at the city. The interaction may include an interaction that generates a tendency for equally assigning a variable associated with each of multiple cities to each vehicle. That is, at least one quantitative variable is assigned to the city, and the introduction of the interaction that generates the tendency equally assigning any of at least one quantitative variable to each vehicle may be performed).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of IRIE which teaches wherein a length of a first path in the determined set of paths and a length of a second path in the determined set of paths is equal or approximately equal with the system of Sharma, as modified by Williams, PETROFF, and Harikrishnakumar, as all of the systems are directed to a system and method for providing the efficient utilization of vehicles, and one of ordinary skill in the art would have recognized the established utility of having wherein a length of a first path in the determined set of paths and a length of a second path in the determined set of paths is equal or approximately equal and would have predictably applied it to improve the system of Sharma as modified by Williams, PETROFF, and Harikrishnakumar.

Claim(s) 11, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al., US 2020/0349509 A1, hereinafter referred to as Sharma, in view of Williams et al., US 2007/0198175 A1, hereinafter referred to as Williams, in view of PETROFF, US 2009/0327011 A1, hereinafter referred to as PETROFF, and further in view of IRIE et al., US 2020/0293939 A1, hereinafter referred to as IRIE, respectively.
As to claim 11, Sharma, as modified by Williams and PETROFF, teaches wherein each variable in the vector of binary decision variables encodes a position of a shipping container of the plurality of shipping containers in a first path of the determined set of paths (see at least paragraphs 30-38, Sharma).
Sharma, as modified by Williams and PETROFF, does not explicitly teach wherein the generated QUBO formulation comprises a cost matrix of constants associated with a vector of binary decision variables.
However, such matter is taught by IRIE (see at least FIG. 1 and paragraph 53 regarding a relative traveling distance from a city (b) to a city (a) is defined as d.sub.ab, and the shortest route in which each of N cities is visited once is calculated. The d.sub.ab is a cost of travel, and it is generally considered that the d.sub.ab is not a distance. As a variable representing a traveling route of cities shown in a part (a) of FIG. 1, QUBO variables (hereinafter, also referred to as “qubits”) shown in a part (b) of FIG. 1 are prepared. As shown in an expression1, whether to visit the city (a) in a step (s) is represented by 0 or 1 of the QUBO variable).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of IRIE which teaches wherein the generated QUBO formulation comprises a cost matrix of constants associated with a vector of binary decision variables with the system of Sharma, as modified by Williams and PETROFF, as both systems are directed to a system and method for providing the efficient utilization of vehicles, and one of ordinary skill in the art would have recognized the established utility of having wherein the generated QUBO formulation comprises a cost matrix of constants associated with a vector of binary decision variables and would have predictably applied it to improve the system of Sharma as modified by Williams and PETROFF.
As to claim 13, Sharma, as modified by Williams and PETROFF, does not explicitly teach transforming the QUBO formulation into an Ising formulation; or submitting the Ising formulation to a second optimization solver machine.
However, IRIE teaches transforming the QUBO formulation into an Ising formulation (see at least Abstract and paragraphs 30-32 regarding a QUBO formulation); and submitting the Ising formulation to a second optimization solver machine (see at least paragraphs 33-36 regarding an ising solver system).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of IRIE which teaches transforming the QUBO formulation into an Ising formulation and submitting the Ising formulation to a second optimization solver machine with the system of Sharma, as modified by Williams and PETROFF, as both systems are directed to a system and method for providing the efficient utilization of vehicles, and one of ordinary skill in the art would have recognized the established utility of transforming the QUBO formulation into an Ising formulation and submitting the Ising formulation to a second optimization solver machine and would have predictably applied it to improve the system of Sharma as modified by Williams and PETROFF.
As to claim 14, Sharma, as modified by Williams and PETROFF, does not explicitly teach receiving, from the second optimization solver machine, a second solution of the submitted Ising formulation; or determining the set of paths based on the received second solution.
However, IRIE teaches receiving, from the second optimization solver machine, a second solution of the submitted Ising formulation and determining the set of paths based on the received second solution (see at least FIG. 21 and paragraphs 154-160 regarding in the QUBO formulation of the time-scheduled CSVRP according to the present embodiment, the coefficient of the QUBO matrix is input to the QUBO/ising solver. Thereby, a high speed optimization is performed by a quantum physical machine or a classical ising solver, and it may be possible to obtain the optimal solution (ising spin arrangement). In this way, the embodiment 13 is a system in which the information of the multi-route problem is input to the coefficient of the QUBO problem and the optimal solution is calculated by the ising type solver).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of IRIE which teaches receiving, from the second optimization solver machine, a second solution of the submitted Ising formulation and determining the set of paths based on the received second solution with the system of Sharma, as modified by Williams and PETROFF, as both systems are directed to a system and method for providing the efficient utilization of vehicles, and one of ordinary skill in the art would have recognized the established utility of receiving, from the second optimization solver machine, a second solution of the submitted Ising formulation and determining the set of paths based on the received second solution and would have predictably applied it to improve the system of Sharma as modified by Williams and PETROFF.
As to claim 18, Examiner notes claim 18 recites similar limitations to claim 11 and is rejected under the same rational.
As to claim 19, Examiner notes claim 19 recites similar limitations to claims 13 and 14 and is rejected under the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Suzuki et al. (US 2020/0310438 A1) regarding a system and method for managing operation of an autonomous vehicle that delivers a package.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666